Citation Nr: 1630640	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a bilateral foot condition to include plantar fasciitis, pes planus, pes cavus, corns, and callosities. 

2.  Entitlement to service connection for restless leg syndrome, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1982 to December 1985, and December 2003 to May 2006; as well as periods of National Guard service from May 1986 to December 1988, June 1989 to June 1991, and August 1993 to August 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Nashville, Tennessee Regional Office (RO).  

The Board notes that the Veteran originally submitted claims for service connection for bilateral plantar fasciitis and "pas plantar."  However, treatment records note bilateral plantar fasciitis, pes planus, corns and callosities, and the Veteran's representative's June 2016 appellant brief notes pes planus upon entry into his most recent period of service.  Therefore, the Board has accordingly recharacterized the Veteran's claim more broadly as a claim for service connection for a foot condition, in order to encompass the above.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2015).  As the Veteran served in the National Guard, his ACDUTRA service should be verified.  See 38 C.F.R. § 4.57.  While the 1171st Transportation Company was contacted in August 2006, there was no response and no treatment records from the National Guard have been associated with the claims file.  Furthermore, it does not appear that the 3-115th Field Artillery Battalion, in which the Veteran served, was contacted.  Therefore, the RO/Appeals Management Center (AMC) should attempt to obtain these records and any personnel records and then verify the Veteran's dates of ACDUTRA service.

The Veteran has not yet been afforded VA examinations for his claimed conditions.  Regarding his foot condition, the Veteran has notations of pes planus on his December 2003 report of medical examination for retention in the National Guard, as well as notations of sore feet in February 2004.  Furthermore, it is noted in the VAMC records that the Veteran's claimed pes cavus is a congenital disease.  See 38 C.F.R. § 4.57.  Therefore, an examination should be afforded to the Veteran to address the nature and etiology of his foot condition, including any possible aggravation of his pes planus, and aggravation of any congenital diseases including pes cavus.  See 38 U.S.C.A. §§ 1110, 1111 (West 2014); VAOPGCPREC 82-90; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Regarding the restless leg claim, VAMC psychiatry notes address restless leg treatment along with treatment for service-connected depression, therefore, an examination is necessary that includes whether the Veteran's condition is associated with any of his already service-connected disabilities.  McLendon, supra. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact any appropriate source(s), to include the NPRC, Records Management Center (RMC), and the appropriate National Guard repository, to include the 3-115th Field Artillery Battalion, to verify all of the Veteran's periods of ACDUTRA in the Tennessee National Guard, and obtain any associated service personnel or treatment records not already of record.  If these attempts are unsuccessful, the RO should note this in the claims folder and notify the Veteran. 

The RO should summarize the dates of any ACDUTRA service for the record and provide this summary to VA examiners.

2.  After the above development has been completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed foot condition.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Based on a review of the record and examination of the Veteran, the examiner should:

(i)  Identify any foot diagnosis of record present during the appeal period (since December 2011) and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that this foot condition began during active service or a period of ACDUTRA or is etiologically related to active service or a period of ACDUTRA.

(ii)  Regarding the Veteran's mild asymptomatic pes planus noted in the August 1993 report of medical examination at enlistment to his National Guard service, and as noted on his December 2003 report of medical examination for National Guard retention, which was also at the time of his December 2003 entry to his second period of active duty service, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's pes planus WAS NOT aggravated (i.e., permanently worsened) during that period of service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(iii)  Regarding the Veteran's pes cavus or any foot condition that the examiner deems to be a congenital disease, the examiner should opine as to:

(a)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that this condition pre-existed active service.  Please provide a complete explanation for the opinion.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing foot condition WAS NOT aggravated (i.e., permanently worsened) during a period of active service or ACDUTRA or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed restless leg syndrome.  The electronic claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his restless leg syndrome began in or is etiologically related to the Veteran's active duty service, or ACDUTRA service.
The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's restless leg syndrome was either (1) caused by or (2) is aggravated by any of the Veteran's service-connected disabilities, to include any medication he takes for these disabilities.

If the examiner determines that the restless leg syndrome is aggravated by any other service-connected disability, the examiner should report to the extent possible the baseline level of severity of the restless leg syndrome prior to the onset of aggravation.  If some of the increase in severity of the restless leg syndrome is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability. 

The examiners must include a thorough rationale for any conclusions reached.  The examiner are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims for service connection.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




